United States Court of Appeals
                                                                        Fifth Circuit
                                                                      F I L E D
                    UNITED STATES COURT OF APPEALS
                             FIFTH CIRCUIT                             May 17, 2007

                                                                 Charles R. Fulbruge III
                                                                         Clerk
                                No. 06-30096
                              Summary Calendar


                              MOUSTAPHA SACKO,

                                                       Petitioner-Appellant,

                                   versus

                            ALBERTO R. GONZALES,

                                                       Respondent-Appellee.

_________________________________________________________________
           Appeal from the United States District Court
               for the Western District of Louisiana
                           (2:05-CV-264)
_________________________________________________________________

Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Moustapha Sacko, an immigration detainee, filed a 28 U.S.C. §

2241 petition in which he challenged his pre-removal detention by

the Bureau of Immigration and Customs Enforcement.            He now appeals

the district court’s holding he failed to demonstrate there was no

reasonable     likelihood    of   removal   in   the    foreseeable    future.

According to Sacko, his continued detention beyond six months

violates the rule from Zadvydas v. Davis, 533 U.S. 678 (2001).




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
      It appears the district court did not err in concluding Sacko

hampered the Government’s efforts to remove him. We need not reach

that issue, however.    Instead, we note the district court ordered

the Government to obtain travel documents from Burundi within six

months.    That period has now passed, rendering moot any dispute

over the rationale for the district court’s order of continued

detention.    Therefore, we vacate and remand to the district court

to determine whether, given the current status of the case, “there

is   no   significant   likelihood     of   removal   in   the   reasonably

foreseeable future”.     Id. at 701; see also Gul v. Rozos, 163 F.

App’x 317 (5th Cir. 2006).

                                                 VACATED AND REMANDED




                                     -2-